DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 28th, 2021 has been entered. Claims 1-46 remain pending in the application. Applicant’s amendments to the Claims have overcome all previous Objections previously set forth in the Non-Final Office Action mailed March 3rd, 2021.

Response to Arguments
Applicant’s arguments, see Page 18, filed May, 28th, 2021, with respect to the rejection(s) of claim(s) 1-5, 11-20, 22-30, 34-39, and 42-47 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made see the 35 USC 103 rejection below for further details.

 Claim Objections
As noted above, under Response to Amendment, the Claim Objections previously set forth have been overcome by Amendment to the Claims. However, after further examination new Objections have been discovered.
Claims 2, 7, 32, and 39 objected to because of the following informalities:
Claim 2, line 2, "the absorption lines" should be corrected to "the set of absorption lines".
Claim 7, line 4, "the absorption lines" should be corrected to "the set of absorption lines".
Claim 32, line 4, "the absorption lines" should be corrected to "the set of absorption lines".
Claim 39, line 4, "the absorption lines" should be corrected to "the set of absorption lines".
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 20-25, 30-35, and 38-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 
With respect to claim 1 the limitation(s):
calculate a range rate of the RSO based on a relativistic Doppler shift in a frequency of the spectra of the light from the RSO, the relativistic Doppler shift determined by comparing the set of absorption lines of the spectra of the RSO with a set of absorption lines from the spectra of the direct sunlight and calculating a difference between the sets of absorption lines.


calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation regarding “calculate a range rate of the RSO based on a relativistic Doppler shift in a frequency of the spectra of the light from the RSO …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for “a computing system” nothing in the claim language precludes the Step from practically being performed in the mind. For example, but for the “a computing system” language, “calculate” in the context of this claim encompasses the user manually calculating a relativistic Doppler shift by comparing the set of absorption lines.
The limitation regarding “calculate a range of the RSO by calculating a time difference of arrival (TDOA) …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for “a computing system” nothing in the claim language precludes the Step from practically being performed in the mind. For example, but for the “a computing system” language, “calculate” in the 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recite the additional elements of:
“A space optical platform configured to monitor resident space objects (RSOs)” which does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a monitoring resident space objects. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“an optical telescope configured to receive light from an RSO, the light comprising sunlight having been absorbed and emitted, reflected, or both, by the RSO”; “an optical telescope comprising primary sensors “; “a spectrometer comprising a sun-
“a database storing known spectra for RSOs that have previously been observed” and “a computing system in communication with the optical telescope, the spectrometer, and the database” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

As such Examiner does NOT view that the claims: 

-Apply the judicial exception with, or by use of, a particular machine - see MPEP
2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or 
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see
MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “A space optical platform configured to monitor resident space objects (RSOs)” is viewed as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to “an optical telescope”, “primary sensors”, “a spectrometer”, and “measure spectra from the light from the RSO” are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way, and therefore does not provide an inventive concept. Similarly, with regards to “a database” and “a computing 
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial 

Independent claims 30, and 38 are also held to be patent ineligible under 35 USC 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claims 20, 20, and 38 recite the additional elements of:
“retrieve the known spectra for the RSO from the database, the spectra comprising a set of absorption lines” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. selecting a particular data source or type of data to be manipulated.
“memory” and “at least one processor” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that they amount to no more than a generic computer component 

Dependent claims 2-15, 21-25, 31-35, and 39-43 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 4, 6, 8-9, 13-15, 21, 23-25, 31-32, 34-35, 39, and 42-43 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 2-5, 7, 10-12, 14, 22, 24, 32-35, and 39-43 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept” or “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.

Dependent claims 16-17, 26-27, 36-37, and 44-45 are viewed as integrating the recited abstract idea(s) into a practical application by applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.), Liu (Liu, Jin, et al. "X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum." Aerospace Science and Technology 41 (2015): .

Regarding claim 1. Pantalone teaches:
A space optical platform configured to monitor resident space objects (RSOs) (See Abstract: correlates a reflected solar spectrum against multiple Fraunhofer absorption lines to estimate the radial velocity of the reflecting body.), comprising: 
an optical telescope configured to receive light from an RSO (See Page 1, paragraph 3: the tracking of GSO targets is typically accomplished using conventional optical telescopes.), the light comprising sunlight having been absorbed and emitted, reflected, or both, by the RSO (See Page 1, paragraph 5: reflected sunlight.); and
a computing system in communication with the optical telescope (See Page 2, paragraph 2-3: Spatial light modulator. Electrically programmed.), the computing system configured to: 
measure spectra from the light from the RSO, the spectra comprising a set of absorption lines (See Fig. 2 and Page 1, paragraph 5: Fraunhofer absorption lines in reflected sunlight.), and 
calculate a range rate of the RSO based on a Doppler shift in a frequency of the spectra of the light from the RSO (See Abstract and Page 1, paragraph 5: estimate of its radial velocity.), the relativistic Doppler shift determined by comparing the set of absorption lines of the spectra of the RSO with a set of absorption lines from the spectra of the direct sunlight and calculating (See Abstract and Pages 4-5: correlates a reflected solar spectrum against multiple Fraunhofer absorption lines to estimate the radial velocity of the reflecting body. The ratio of the optical powers in each area is related to the Doppler shift observed at the telescope.).
Pantalone is silent as to the language of:
a relativistic Doppler shift;
a spectrometer comprising a sun-staring sensor, the spectrometer configured to determine spectra of direct sunlight;
a database storing known spectra for RSOs that have previously been observed; and
a computing system in communication with the spectrometer, and the database.
Nevertheless Wiki Relativistic Doppler Effect teaches:
a relativistic Doppler shift (See Pages 3-4: 
    PNG
    media_image1.png
    90
    205
    media_image1.png
    Greyscale
.);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by a relativistic Doppler shift such as that of Wiki Relativistic Doppler Effect. Wiki Relativistic Doppler Effect teaches, “The relativistic Doppler effect is different from the non-relativistic Doppler effect as the equations include the time dilation effect of special relativity (See Page 1, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because using a relativistic Doppler shift would help to take into account the effects of time dilation, as recognized by Wiki Relativistic Doppler Effect.
Wiki Relativistic Doppler Effect is silent as to the language of:

a database storing known spectra for RSOs that have previously been observed; and
a computing system in communication with the spectrometer, and the database.
Nevertheless Liu teaches:
a spectrometer comprising a sun-staring sensor, the spectrometer configured to determine spectra of direct sunlight (See Page 145, paragraph 4: spectrometer to observe the solar light which comes from the sun directly.); and
a computing system in communication with the spectrometer (See Fig. 2 and Page 147, paragraph 2: navigation system.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by a spectrometer comprising a sun-staring sensor, the spectrometer configured to determine spectra of direct sunlight; and a computing system in communication with the spectrometer such as that of Liu. Pantalone and Liu are analogous to the instant application as all of the references are directed to the same field of endeavor. Liu teaches, “To eliminate the effects of unstable solar spectrum on the Doppler velocity measurement, a solar light Doppler difference measurement method is developed” (See Abstract). One of ordinary skill would have been motivated to modify Pantalone, because using a spectrometer to determine the spectra of direct sunlight would help to eliminate Doppler velocity bias caused by unstable solar spectrum, as recognized by Liu.
Liu is silent as to the language of:
a database storing known spectra for RSOs that have previously been observed; and

Nevertheless Cauquy teaches:
a database storing known spectra for RSOs that have previously been observed (See Abstract: database containing known spectra.); and
a computing system in communication with the database (See Page 49, paragraph 4: Spica database.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by a database storing known spectra for RSOs that have previously been observed; and a computing system in communication with the database such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application as all of the references are directed to the same field of endeavor. Cauquy teaches, “In this section we discuss the use of the Spica database to identify a satellite given its spectrum.” (See Page 50, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because a database of known spectra would help to identify a satellite given its spectrum, as recognized by Cauquy.

Regarding claim 2. Pantalone is silent as to the language of:
The space optical platform of claim 1, 
wherein the computing system is further configured to compare the absorption lines from the spectra of the RSO with a database of spectra from known materials and/or systems.
Nevertheless Cauquy teaches:
wherein the computing system is further configured to compare the absorption lines from the spectra of the RSO with a database of spectra from known materials and/or systems (See Page 50, paragraph 2 and Page 52, paragraph 4: The goal of this classifier is to find the correspondence between an unknown input spectrum and the database of known spectral measurements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the computing system is further configured to compare the absorption lines from the spectra of the RSO with a database of spectra from known materials and/or systems such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application as all of the references are directed to the same field of endeavor. Cauquy teaches, “In this section we discuss the use of the Spica database to identify a satellite given its spectrum.” (See Page 50, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because a comparing the spectra of the RSO to a database would help to identify a satellite given its spectrum, as recognized by Cauquy.

Regarding claim 3. Pantalone is silent as to the language of:
The space optical platform of claim 1, 
wherein the computing system is further configured to identify the RSO for sensing.
Nevertheless Cauquy teaches:
wherein the computing system is further configured to identify the RSO for sensing (See Page 50, paragraph 2: use of the Spica database to identify a satellite given its spectrum.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the computing system is further configured to identify the RSO for sensing such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application (See Page 48, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because identifying the RSO would help to determine the composition of the space object, as recognized by Cauquy.

Regarding claim 5. Pantalone is silent as to the language of:
The space optical platform of claim 1, wherein the computing system is further configured to: 
determine whether spectra for the RSO were previously measured by comparing the spectra of the RSO to known RSO spectra in the database; 
when the spectra for the RSO were previously measured, retrieve the spectra absorption lines and material characteristics for the RSO; and 
when the spectra for the RSO were not previously measured, estimate the spectra absorption lines and material characteristics of the RSO.
Nevertheless Cauquy teaches:
determine whether spectra for the RSO were previously measured by comparing the spectra of the RSO to known RSO spectra in the database (See Abstract and Page 50, paragraph 2 and Page 52, paragraph 4: match an unknown spectrum to a database containing known spectra. The goal of this classifier is to find the correspondence between an unknown input spectrum and the database of known spectral measurements.); 
(See Figure 1; Figure 2; Table 1; Page 49, paragraph 4; and Page 50, paragraph 1: Figure 1 shows the spectral measurements from the Spica database for the satellite sa19689. The database contains about 300 common spacecraft material reflectance spectra.); and 
when the spectra for the RSO were not previously measured, estimate the spectra absorption lines and material characteristics of the RSO (See Abstract; Page 48, paragraph 3; and Page 53: The Expectation Maximization method used to estimate the materials on satellite surface.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone determine whether spectra for the RSO were previously measured by comparing the spectra of the RSO to known RSO spectra in the database; when the spectra for the RSO were previously measured, retrieve the spectra absorption lines and material characteristics for the RSO; and when the spectra for the RSO were not previously measured, estimate the spectra absorption lines and material characteristics of the RSO such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application as all of the references are directed to the same field of endeavor. Cauquy teaches, “We show that spectral measurements and signal processing can be a valuable tool to determine the composition of space objects.” (See Page 48, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because comparing the spectra of the RSO to known RSO spectra in the database would help to determine the composition of the space object, as recognized by Cauquy.

Regarding claim 7. Pantalone is silent as to the language of:
The space optical platform of claim 1, 
wherein the determining of the range rate by the computing system further comprises: 
averaging a reflected spectrum across a plurality of collected image frames and comparing the absorption lines of the spectra of the RSO with material absorption values in the database.
Nevertheless Cauquy teaches:
averaging a reflected spectrum across a plurality of collected image frames (See Figure 1 and Page 49: The spectrometer CCD is 330x1100x25micron array equipped with an on-chip summing capability. The number of measurements for this satellite is 15.)(Examiner note: Cauquy averages the 15 measurements to make Figure 1.) and comparing the absorption lines of the spectra of the RSO with material absorption values in the database (See Figure 2; Figure 3; Table 2; Pages 49 – 50; and Pages 55 - 56: The database contains about 300 common spacecraft material reflectance spectra. EM method extracts information about the composition of satellite surface.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by averaging a reflected spectrum across a plurality of collected image frames and comparing the absorption lines of the spectra of the RSO with material absorption values in the database such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application as all of the references are directed to the same field of endeavor. Cauquy teaches, “We show that spectral measurements and signal processing can be a valuable tool to (See Page 48, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because comparing the spectra of the RSO to known material spectra in the database would help to determine the composition of the space object, as recognized by Cauquy.

Regarding claim 8. Pantalone is silent as to the language of:
The space optical platform of claim 7, 
wherein the image frames are two-dimensional projections of all light signals within a sensor field-of-view integrated over a period of time.
Nevertheless Cauquy teaches:
wherein the image frames are two-dimensional projections of all light signals within a sensor field-of-view integrated over a period of time (See Figure 1 and Page 49: The spectrometer CCD is 330x1100x25micron array equipped with an on-chip summing capability. The number of measurements for this satellite is 15.) (Examiner note: Figure 1 of Cauquy is a two-dimensional projection. The difference between the measurements is the day and time of the recording phase. These measurements represent the results of two years spectral observations.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the image frames are two-dimensional projections of all light signals within a sensor field-of-view integrated over a period of time such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application as all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, 

Regarding claim 10. Pantalone is silent as to the language of:
The space optical platform of claim 1, 
wherein the relativistic Doppler effect Δf is calculated by:
 
    PNG
    media_image2.png
    126
    262
    media_image2.png
    Greyscale

where f0 is an observed frequency of light from the RSO, Δv is a difference in a velocity of the space optical platform and the RSO, and c is the speed of light, and the range rate is determined by Δf/f0.
Nevertheless Wiki Relativistic Doppler Effect teaches:
wherein the relativistic Doppler effect Δf is calculated by:
 
    PNG
    media_image2.png
    126
    262
    media_image2.png
    Greyscale

where f0 is an observed frequency of light from the RSO, Δv is a difference in a velocity of the space optical platform and the RSO, and c is the speed of light, and the range rate is determined by Δf/f0 (See Pages 3-4: 
    PNG
    media_image1.png
    90
    205
    media_image1.png
    Greyscale
.).

    PNG
    media_image2.png
    126
    262
    media_image2.png
    Greyscale

 such as that of Wiki Relativistic Doppler Effect. Wiki Relativistic Doppler Effect teaches, “The relativistic Doppler effect is different from the non-relativistic Doppler effect as the equations include the time dilation effect of special relativity (See Page 1, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because using a relativistic Doppler shift would help to take into account the effects of time dilation, as recognized by Wiki Relativistic Doppler Effect.

Regarding claim 30. Pantalone teaches:
A space optical platform (See Figure 5), comprising: 
an optical telescope configured to receive light from a resident space object (RSO) (See Page 1, paragraph 3: the tracking of GSO targets is typically accomplished using conventional optical telescopes.), the light comprising sunlight having been absorbed and emitted, reflected, or both, by the RSO (See Page 1, paragraph 5: reflected sunlight.); 
a computing system in communication with the optical telescope (See Page 2, paragraph 2-3: Spatial light modulator. Electrically programmed.) and the computing system configured to: 
calculate a range rate of the RSO based on a Doppler shift in a frequency of the spectra of the light from the RSO (See Abstract and Page 1, paragraph 5: estimate of its radial velocity.), (See Abstract and Pages 4-5: correlates a reflected solar spectrum against multiple Fraunhofer absorption lines to estimate the radial velocity of the reflecting body. The ratio of the optical powers in each area is related to the Doppler shift observed at the telescope.).
Pantalone is silent as to the language of:
a relativistic Doppler shift;
a database storing known spectra for RSOs that have previously been observed; and 
a computing system in communication with the optical telescope and the database, the computing system configured to: 
retrieve the known spectra for the RSO from the database, the spectra comprising a set of absorption lines.
Nevertheless Wiki Relativistic Doppler Effect teaches:
a relativistic Doppler shift (See Pages 3-4: 
    PNG
    media_image1.png
    90
    205
    media_image1.png
    Greyscale
.);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by a relativistic Doppler shift such as that of Wiki Relativistic Doppler Effect. Wiki Relativistic Doppler Effect teaches, “The relativistic Doppler effect is different from the non-relativistic Doppler effect as the equations include the time dilation effect of special relativity (See Page 1, paragraph 2). One of ordinary skill would have been motivated to modify 
Wiki Relativistic Doppler Effect is silent as to the language of:
a database storing known spectra for RSOs that have previously been observed; and 
a computing system in communication with the optical telescope and the database, the computing system configured to: 
retrieve the known spectra for the RSO from the database, the spectra comprising a set of absorption lines.
Nevertheless Cauquy teaches:
a database storing known spectra for RSOs that have previously been observed (See Abstract: database containing known spectra.); and
a computing system in communication with the database (See Page 49, paragraph 4: Spica database.) and the computing system configured to:
retrieve the known spectra for the RSO from the database, the spectra comprising a set of absorption lines (See Figure 1 and Page 50: The goal of this classifier is to find the correspondence between an unknown input spectrum and the database of known spectral measurements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by a database storing known spectra for RSOs that have previously been observed; and a computing system in communication with the database and the computing system configured to: retrieve the known spectra for the RSO from the database, the spectra comprising a set of absorption lines such as that of Cauquy. Pantalone and Cauquy are (See Page 50, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because a database of known spectra would help to identify a satellite given its spectrum, as recognized by Cauquy.

Regarding claim 32. Pantalone is silent as to the language of:
The space optical platform of claim 30, 
wherein the determining of the range rate by the computing system further comprises: 
averaging a reflected spectrum across a plurality of collected image frames and comparing the absorption lines of the spectra of the RSO with material absorption values in the database, 
wherein the image frames are two-dimensional projections of all light signals within a sensor field-of-view integrated over a period of time of less than one second.
Nevertheless Cauquy teaches:
averaging a reflected spectrum across a plurality of collected image frames (See Figure 1 and Page 49: The number of measurements for this satellite is 15.)(Examiner note: Cauquy averages the 15 measurements to make Figure 1.) and comparing the absorption lines of the spectra of the RSO with material absorption values in the database (See Figure 2; Figure 3; Table 2; Pages 49 – 50; and Pages 55 - 56: The database contains about 300 common spacecraft material reflectance spectra. EM method extracts information about the composition of satellite surface.).
(See Page 48, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because comparing the spectra of the RSO to known material spectra in the database would help to determine the composition of the space object, as recognized by Cauquy.

Claims 4, 6, 9, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.), Liu (Liu, Jin, et al. "X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum." Aerospace Science and Technology 41 (2015): 144-150.), and Cauquy et al. (Marie-Astrid A Cauquy, Michael C Roggemann, Timothy J Schulz, "Approaches for processing spectral measurements of reflected sunlight for space situational awareness," Proc. SPIE 5428, Signal and Data Processing of Small Targets 2004, (25 August  as applied to claims 1, 8, and 30 above, and further in view of Lass-Bourez et al. (Laas-Bourez, Myrtille, et al. "A robotic telescope network for space debris identification and tracking." Advances in Space Research 47.3 (2011): 402-410.).

Regarding claim 4. Pantalone is silent as to the language of:
The space optical platform of claim 1, 
wherein the computing system is further configured to receive an external cue calculated from a maintained RSO catalog comprising position and velocity information, the RSO position propagated to an observation time to estimate sensor look angles and cue the sensor.
Nevertheless Lass-Bourez teaches:
wherein the computing system is further configured to receive an external cue calculated from a maintained RSO catalog comprising position and velocity information (See Page 403: central observatories coordinator CADOR (Coordination et Analyse des Donne´es des Observatoires Robotiques – Coordination and Analysis of the Data of Robotics Observatories), the RSO position propagated to an observation time to estimate sensor look angles and cue the sensor (See Pages 404-405: Computes observation. The telescope slewing will start at an exact date in order to monitor LEO objects.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the computing system is further configured to receive an external cue calculated from a maintained RSO catalog comprising position and velocity information, the RSO position propagated to an observation time to estimate sensor look angles and cue the (See Page 402, Col. 1). One of ordinary skill would have been motivated to modify Pantalone, because calculating a cue for the sensor would help to automate the gathering of data and remove the need for human interaction, as recognized by Lass-Bourez.

Regarding claim 6. Pantalone is silent as to the language of:
The space optical platform of claim 1, 
wherein the computing system is further configured to perform a measurement sub process, comprising: 
acquiring the RSO; and
 centering and focusing the RSO on a focal plane of the optical telescope and on the spectrometer.
Nevertheless Lass-Bourez teaches:
acquiring the RSO (See Figure 4 and Page 405: computes observation.); and
 centering and focusing the RSO on a focal plane of the optical telescope (See Figure 4 and Page 405: telescope slewing will start at an exact date in order to monitor LEO objects.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by acquiring the RSO; and centering and focusing the RSO on a focal plane of the optical telescope such as that of Lass-Bourez. Pantalone and Lass-Bourez are analogous to (See Page 402, Col. 1). One of ordinary skill would have been motivated to modify Pantalone, because acquiring the RSO and then centering and focusing the RSO would help to automate the gathering of data and remove the need for human interaction, as recognized by Lass-Bourez.
Lass-Bourez is silent as to the language of:
centering and focusing the RSO on the spectrometer.
Nevertheless Cauquy teaches:
centering and focusing the RSO on the spectrometer (See Page 49, paragraph 4: The number of spectral measurements taken for a satellite varies depending on the satellite. This number depends on the position of the satellite and the opportunities to have it coincide with the mount time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by centering and focusing the RSO on the spectrometer such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application as all of the references are directed to the same field of endeavor. Cauquy teaches, “In this section we discuss the use of the Spica database to identify a satellite given its spectrum.” (See Page 50, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because centering and focusing the RSO on the spectrometer would help to identify a satellite given its spectrum, as recognized by Cauquy.

Regarding claim 9. Pantalone is silent as to the language of:
The space optical platform of claim 8, 
wherein the period of time is less than one second.
Nevertheless Lass-Bourez teaches:
wherein the period of time is seconds (See Page 407: The image data used in Table 2 was acquired without sidereal tracking for 10 s observation duration.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the period of time is seconds such as that of Lass-Bourez. Pantalone and Lass-Bourez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Lass-Bourez teaches “Artificial space debris are fragments from man-made objects, typically larger than 10 microns and orbiting the Earth. There are more than 13,000 objects larger than 10 cm (regularly tracked by sensors), 200,000 objects between 1 and 10 cm, and 35,000,000 objects between 0.1 and 1 cm. Particles smaller than 0.1 cm dominate the debris population. Because the space debris population is growing, the need for accurate, continuous monitoring and real-time measurement is imperative” (See Page 405, Col. 1). One of ordinary skill would have been motivated to modify Pantalone, because more quickly acquiring data would help to compensate for the increasing number of space debris, as recognized by Lass-Bourez.
Lass-Bourez discloses the claimed invention except for wherein the period of time is less than one second. It would have been obvious to one having ordinary skill in the art at the time the invention was made to decrease the observation duration to less than one second, since it (See Page 405, Col. 1). One would have been motivated to optimize Lass-Bourez in order to more quickly observe the RSO and compensate for the increasing number of space debris.

Regarding claim 31. Pantalone is silent as to the language of:
The space optical platform of claim 30, 
wherein the computing system is further configured to perform a measurement sub process, comprising: 
acquiring the RSO; and 
centering and focusing the RSO on a focal plane of the optical telescope and on the spectrometer.
Nevertheless Lass-Bourez teaches:
acquiring the RSO (See Figure 4 and Page 405: computes observation.); and
 centering and focusing the RSO on a focal plane of the optical telescope (See Figure 4 and Page 405: telescope slewing will start at an exact date in order to monitor LEO objects.).
(See Page 402, Col. 1). One of ordinary skill would have been motivated to modify Pantalone, because acquiring the RSO and then centering and focusing the RSO would help to automate the gathering of data and remove the need for human interaction, as recognized by Lass-Bourez.
Lass-Bourez is silent as to the language of:
centering and focusing the RSO on the spectrometer.
Nevertheless Cauquy teaches:
centering and focusing the RSO on the spectrometer (See Page 49, paragraph 4: The number of spectral measurements taken for a satellite varies depending on the satellite. This number depends on the position of the satellite and the opportunities to have it coincide with the mount time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by centering and focusing the RSO on the spectrometer such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application as all of the references are directed to the same field of endeavor. Cauquy teaches, “In this section we discuss the use of the Spica database to identify a satellite given its spectrum.” (See Page 50, paragraph 2). One .

Claims 11-12, 14-18, 33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.), Liu (Liu, Jin, et al. "X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum." Aerospace Science and Technology 41 (2015): 144-150.), and Cauquy et al. (Marie-Astrid A Cauquy, Michael C Roggemann, Timothy J Schulz, "Approaches for processing spectral measurements of reflected sunlight for space situational awareness," Proc. SPIE 5428, Signal and Data Processing of Small Targets 2004, (25 August 2004)) as applied to claims 1 and 30 above, and further in view of Tang et al. (Tang, Jing-shi et al. “AUTONOMOUS ORBIT DETERMINATION FOR SPACECRAFTS BASED ON THE TIME-OF-ARRIVAL OF SOLAR RADIATION.” (2015).).

Regarding claim 11. Pantalone is silent as to the language of:
The space optical platform of claim 1, 
wherein the computing system is further configured to: 

Nevertheless Tang teaches:
calculate a range of the RSO (See Fig. 2 and Abstract: autonomous orbit determination (AOD).) by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor (See Figures 1-3 and Pages 4-5: The computations include i) converting Client-based TOA to the Server frame, ii) correlating the profiles from the Client and the Server to obtain the TDOA series, and iii) using TDOA measurements for AOD.) (Examiner note: by determining the orbit of a satellite based on the TDOA, Tang inherently determines the distance between the two satellites.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. Tang teaches, “The solar radiation received by the Earth satellites can be much stronger than that of the strongest x-ray pulsars and is therefore easier to be detected and utilized” (See Abstract). One of ordinary skill would have been motivated to modify Pantalone, because using solar illumination intensity fluctuations to determine the time difference of 

Regarding claim 12. Pantalone is silent as to the language of:
The space optical platform of claim 11, wherein the computing system is further configured to: 
use the solar illumination intensity fluctuations to build a reference signal from the sun and a shifted signal from the RSO for TDOA calculations; and 
calculate the TDOA using the reference signal and the shifted signal.
Nevertheless Tang teaches:
use the solar illumination intensity fluctuations to build a reference signal from the sun (See Figure 1; Figure 2; and Pages 3-4: Server profile.) and a shifted signal from the RSO for TDOA calculations (See Figure 1; Figure 2; and Pages 3-4: Client profile.); and 
calculate the TDOA using the reference signal and the shifted signal (See Figure 1; Figure 2; and Pages 3-4: correlating the profiles from the Client and the Server to obtain the TDOA series.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone to use the solar illumination intensity fluctuations to build a reference signal from the sun and a shifted signal from the RSO for TDOA calculations; and calculate the TDOA using the reference signal and the shifted signal such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. Tang teaches, “By comparing the observed profile with the ”standard profile” (See Page 1, paragraph 1). One of ordinary skill would have been motivated to modify Pantalone, because using a reference signal and a shifted signal would help to determine the orbit of a satellite, as recognized by Tang.

Regarding claim 14. Pantalone is silent as to the language of:
The space optical platform of claim 11, 
wherein the computing system is further configured to: 
calculate a relative location of the RSO by multiplying the TDOA by the speed of light to obtain a range and combining the obtained range with right ascension and declination angular measurements of the RSO; and 
output an observation.
Nevertheless Tang teaches:
calculate a relative location of the RSO with right ascension (See Table 1 and Pages 6-7: determine the orbits. the right ascension of ascending node (Ω).); and
Output an observation (See Figure 5 and Page 7: Determine the orbits.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone to calculate a relative location of the RSO with right ascension; and output an observation such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. One of ordinary skill 
Tang is silent as to the language of:
calculate a relative location of the RSO by multiplying the TDOA by the speed of light to obtain a range and combining the obtained range with declination angular measurements of the RSO.
Nevertheless Liu teaches:
calculate a relative location of the RSO by multiplying the TDOA by the speed of light to obtain a range (See Fig. 1 and Page 145, Col. 2: In the time interval (t0∼t1), the flying distance of the solar photon can be expressed as:  
    PNG
    media_image3.png
    19
    109
    media_image3.png
    Greyscale
.) and combining the obtained range with declination angular measurements of the RSO (See Fig. 1; Table 2: Declination angle.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by calculate a relative location of the RSO by multiplying the TDOA by the speed of light to obtain a range combining the obtained range with declination angular measurements of the RSO such as that of Liu. Pantalone and Liu are analogous to the instant application as all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because multiplying the TDOA by the speed of light to obtain range was part of the ordinary capabilities of one skilled in the art, as recognized by Liu.

Regarding claim 15. Pantalone teaches:

wherein the observation comprises the angles of the RSO relative to the space optical platform (See Page 1, paragraph 5: angle measuremnts.), and  the range rate of the RSO relative to the space optical platform (See Page 3: The Doppler velocity VDop is the relative radial velocity between the two objects.).
Pantalone is silent as to the language of:
wherein the observation comprises a time of observation, the right ascension and declination angles, the range from the space optical platform to the RSO, and a position of the space optical platform in Earth-fixed coordinates.
Nevertheless Liu teaches:
wherein the observation comprises a time of observation (See Fig. 1 and Page 145, Col. 2: collected at position r at time t.), the right ascension and declination angles (See Table 2: right ascension angle, Declination angle.), and the range from the space optical platform to the RSO (See Fig.1: |rM|.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the observation comprises a time of observation, the right ascension and declination angles, and the range from the space optical platform to the RSO such as that of Liu. Pantalone and Liu are analogous to the instant application as all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because substituting the angle measurements of Pantalone with a time of observation, right ascension angle, declination angle, and the range of the RSO would have 
Liu is silent as to the language of:
a position of the space optical platform in Earth-fixed coordinates.
Nevertheless Tang teaches:
a position of the space optical platform in Earth-fixed coordinates (See Table 1 and Page 6: Keplerian elements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone a position of the space optical platform in Earth-fixed coordinates such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. Tang teaches, “The measurement is connected to the barycentric system and is therefore possible for the satellite to autonomously determine its own orbit” (See Page 1, paragraph 1). One of ordinary skill would have been motivated to modify Pantalone, because determining a position in Earth-fixed coordinates would enable a person of ordinary skill in the art to determine the orbit of the RSO, as recognized by Tang.

Regarding claim 16. Pantalone teaches:
The space optical platform of claim 15, 
wherein the computing system is further configured to: 
perform differential correction and an orbit update based on the observation (See Pages 5-6: position error; and Orbital simulations.).

Regarding claim 17. Pantalone teaches:
The space optical platform of claim 11, 
wherein the computing system is further configured to: 
update an orbit of the RSO based on the calculated range rate (See Pages 6-5: Orbital simulations. Doppler velocity information (AV).), an angle (See Pages 6-5: Angles only (AO).).
Pantalone is silent as to the language of:
update an orbit of the RSO based on the calculated range, a right ascension angle, and a right declination angle.
Nevertheless Tang teaches:
update an orbit of the RSO based on the calculated range (See Page 4: using TDOA measurements for AOD. relevant satellites, so all the satellites can have their).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone update an orbit of the RSO based on the calculated range such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because updating the orbit of the RSO based on a calculated range was part of the ordinary capabilities of one skilled in the art, as recognized by Tang.

Regarding claim 18. Pantalone is silent as to the language of:
The space optical platform of claim 17, 

Nevertheless Tang teaches:
wherein the orbit comprises an orbital element set comprising an epoch time, an inclination, an eccentricity, a right ascension of an ascending node, an argument of perigee, a mean anomaly, and a mean motion (See Page 4 and Page 5: Satellites can have their ephemerides regularly updated. Keplerian elements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the orbit comprises an orbital element set comprising an epoch time, an inclination, an eccentricity, a right ascension of an ascending node, an argument of perigee, a mean anomaly, and a mean motion such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because defining an orbit by an orbital element set would help to define the orbit, as recognized by Tang.

Regarding claim 33. Pantalone is silent as to the language of:
The space optical platform of claim 30, 
wherein the computing system is further configured to: 

Nevertheless Tang teaches:
calculate a range of the RSO (See Fig. 2 and Abstract: autonomous orbit determination (AOD).) by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor (See Figures 1-3 and Pages 4-5: The computations include i) converting Client-based TOA to the Server frame, ii) correlating the profiles from the Client and the Server to obtain the TDOA series, and iii) using TDOA measurements for AOD.) (Examiner note: by determining the orbit of a satellite based on the TDOA, Tang inherently determines the distance between the two satellites.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. Tang teaches, “The solar radiation received by the Earth satellites can be much stronger than that of the strongest x-ray pulsars and is therefore easier to be detected and utilized” (See Abstract). One of ordinary skill would have been motivated to modify Pantalone, because using solar illumination intensity fluctuations to determine the time difference of 

Regarding claim 37. Pantalone teaches:
The space optical platform of claim 30, 
wherein the computing system is further configured to: 
update an orbit of the RSO based on the calculated range rate (See Pages 6-5: Orbital simulations. Doppler velocity information (AV).), an angle (See Pages 6-5: Angles only (AO).).
Pantalone is silent as to the language of:
update an orbit of the RSO based on the calculated range, a right ascension angle, and a right declination angle.
Nevertheless Tang teaches:
update an orbit of the RSO based on the calculated range (See Page 4: using TDOA measurements for AOD. relevant satellites, so all the satellites can have their).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone update an orbit of the RSO based on the calculated range such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because updating the orbit of the RSO based on a calculated range was part of the ordinary capabilities of one skilled in the art, as recognized by Tang.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.), Liu (Liu, Jin, et al. "X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum." Aerospace Science and Technology 41 (2015): 144-150.), Cauquy et al. (Marie-Astrid A Cauquy, Michael C Roggemann, Timothy J Schulz, "Approaches for processing spectral measurements of reflected sunlight for space situational awareness," Proc. SPIE 5428, Signal and Data Processing of Small Targets 2004, (25 August 2004)), and Tang et al. (Tang, Jing-shi et al. “AUTONOMOUS ORBIT DETERMINATION FOR SPACECRAFTS BASED ON THE TIME-OF-ARRIVAL OF SOLAR RADIATION.” (2015).) as applied to claim 17 above, and further in view of Montenbruck (Montenbruck, Oliver. "An epoch state filter for use with analytical orbit models of low earth satellites." Aerospace Science and Technology 4.4 (2000): 277-287.).

Regarding claim 19. Pantalone teaches:
The space optical platform of claim 17, 
wherein the orbit comprises a state vector comprising an RSO position (See Page 6: angles only (AO).), and an RSO velocity (See Page 6: Doppler velocity information (AV).).
Pantalone is silent as to the language of:
wherein the orbit comprises a state vector comprising an epoch time.

wherein the orbit comprises a state vector comprising an epoch time (See Page 278, Col. 2: epoch time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the orbit comprises a state vector comprising an epoch time such as that of Montenbruck. Pantalone and Montenbruck are analogous to the instant application, because all of the references are directed to the same field of endeavor. Montenbruck teaches, “umerical methods of varying complexity are applied for propagating the state vector between measurements and updates of the state vector are referred to the epoch of the latest sensor output” (See Abstract). One of ordinary skill would have been motivated to modify Pantalone, because using epoch time to define the state vector of an RSO was part of the ordinary capabilities of on skilled in the art, as recognized by Montenburck.

Claims 20, 22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.), Liu (Liu, Jin, et al. "X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum." Aerospace Science and Technology 41 (2015): 144-150.), and Cauquy et al. (Marie-Astrid A Cauquy, Michael C Roggemann, Timothy J Schulz, .

Regarding claim 20. Pantalone teaches:
A space optical platform configured to monitor resident space objects (RSOs) (See Abstract: correlates a reflected solar spectrum against multiple Fraunhofer absorption lines to estimate the radial velocity of the reflecting body.), comprising: 
an optical telescope comprising primary sensors, the optical telescope configured to receive light from an RSO (See Page 1, paragraph 3: the tracking of GSO targets is typically accomplished using conventional optical telescopes.), the light comprising sunlight having been absorbed and emitted, having been reflected, or both, by the RSO (See Page 1, paragraph 5: reflected sunlight.); and
a computing system in communication with the optical telescope (See Page 2, paragraph 2-3: Spatial light modulator. Electrically programmed.).
Pantalone is silent as to the language of:
a spectrometer comprising a sun-staring sensor, the spectrometer configured to determine spectra of direct sunlight; 
a database storing known spectra for RSOs that have previously been observed; and 
a computing system in communication with the spectrometer, and the database, the computing system configured to: 

Nevertheless Liu teaches:
a spectrometer comprising a sun-staring sensor, the spectrometer configured to determine spectra of direct sunlight (See Page 145, paragraph 4: spectrometer to observe the solar light which comes from the sun directly.); and
a computing system in communication with the spectrometer (See Fig. 2 and Page 147, paragraph 2: navigation system.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by a spectrometer comprising a sun-staring sensor, the spectrometer configured to determine spectra of direct sunlight; and a computing system in communication with the spectrometer such as that of Liu. Pantalone and Liu are analogous to the instant application as all of the references are directed to the same field of endeavor. Liu teaches, “To eliminate the effects of unstable solar spectrum on the Doppler velocity measurement, a solar light Doppler difference measurement method is developed” (See Abstract). One of ordinary skill would have been motivated to modify Pantalone, because using a spectrometer to determine the spectra of direct sunlight would help to eliminate Doppler velocity bias caused by unstable solar spectrum, as recognized by Liu.
Liu is silent as to the language of:
a database storing known spectra for RSOs that have previously been observed;

calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor.
Nevertheless Cauquy teaches:
a database storing known spectra for RSOs that have previously been observed (See Abstract: database containing known spectra.); and
a computing system in communication with the database (See Page 49, paragraph 4: Spica database.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by a database storing known spectra for RSOs that have previously been observed; and a computing system in communication with the database such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application as all of the references are directed to the same field of endeavor. Cauquy teaches, “In this section we discuss the use of the Spica database to identify a satellite given its spectrum.” (See Page 50, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because a database of known spectra would help to identify a satellite given its spectrum, as recognized by Cauquy.
Cauquy is silent as to the language of:
calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor.

calculate a range of the RSO (See Fig. 2 and Abstract: autonomous orbit determination (AOD).) by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor (See Figures 1-3 and Pages 4-5: The computations include i) converting Client-based TOA to the Server frame, ii) correlating the profiles from the Client and the Server to obtain the TDOA series, and iii) using TDOA measurements for AOD.) (Examiner note: by determining the orbit of a satellite based on the TDOA, Tang inherently determines the distance between the two satellites.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. Tang teaches, “The solar radiation received by the Earth satellites can be much stronger than that of the strongest x-ray pulsars and is therefore easier to be detected and utilized” (See Abstract). One of ordinary skill would have been motivated to modify Pantalone, because using solar illumination intensity fluctuations to determine the time difference of arrival would be easier than x-ray pulsars, as the solar illumination is stronger, as recognized by Tang.

Regarding claim 22. Pantalone is silent as to the language of:

wherein the computing system is further configured to: 
use the solar illumination intensity fluctuations to build a reference signal from the sun and a shifted signal from the RSO for TDOA calculations; and 
calculate the TDOA using the reference signal and the shifted signal.
Nevertheless Tang teaches:
use the solar illumination intensity fluctuations to build a reference signal from the sun (See Figure 1; Figure 2; and Pages 3-4: Server profile.) and a shifted signal from the RSO for TDOA calculations (See Figure 1; Figure 2; and Pages 3-4: Client profile.); and 
calculate the TDOA using the reference signal and the shifted signal (See Figure 1; Figure 2; and Pages 3-4: correlating the profiles from the Client and the Server to obtain the TDOA series.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone to use the solar illumination intensity fluctuations to build a reference signal from the sun and a shifted signal from the RSO for TDOA calculations; and calculate the TDOA using the reference signal and the shifted signal such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. Tang teaches, “By comparing the observed profile with the ”standard profile” established using accumulated ground observations, it is possible that we obtain the phase differences and thus the barycentric distance of the satellite in the direction of the pulsar. The measurement is connected to the barycentric system and is therefore possible for the satellite to autonomously determine its own orbit” (See Page 1, paragraph 1). One of ordinary skill 

Regarding claim 24. Pantalone is silent as to the language of:
The space optical platform of claim 22, 
wherein the computing system is further configured to: 
calculate a relative location of the RSO by multiplying the TDOA by the speed of light to obtain a range and combining the obtained range with right ascension and declination angular measurements of the RSO; and 
output an observation.
Nevertheless Tang teaches:
calculate a relative location of the RSO with right ascension (See Table 1 and Pages 6-7: determine the orbits. the right ascension of ascending node (Ω).); and
Output an observation (See Figure 5 and Page 7: Determine the orbits.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone to calculate a relative location of the RSO with right ascension; and output an observation such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because calculating a relative location of the RSO would allow a person of ordinary skill in the art to determine the orbit of the RSO, as recognized by Tang.
Tang is silent as to the language of:

Nevertheless Liu teaches:
calculate a relative location of the RSO by multiplying the TDOA by the speed of light to obtain a range (See Fig. 1 and Page 145, Col. 2: In the time interval (t0∼t1), the flying distance of the solar photon can be expressed as:  
    PNG
    media_image3.png
    19
    109
    media_image3.png
    Greyscale
.) and combining the obtained range with declination angular measurements of the RSO (See Fig. 1; Table 2: Declination angle.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by calculate a relative location of the RSO by multiplying the TDOA by the speed of light to obtain a range combining the obtained range with declination angular measurements of the RSO such as that of Liu. Pantalone and Liu are analogous to the instant application as all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because multiplying the TDOA by the speed of light to obtain range was part of the ordinary capabilities of one skilled in the art, as recognized by Liu.

Regarding claim 25. Pantalone teaches:
The space optical platform of claim 24, 
wherein the observation comprises the angles of the RSO relative to the space optical platform (See Page 1, paragraph 5: angle measuremnts.), and  the range rate of the RSO (See Page 3: The Doppler velocity VDop is the relative radial velocity between the two objects.).
Pantalone is silent as to the language of:
wherein the observation comprises a time of observation, the right ascension and declination angles, the range from the space optical platform to the RSO, and a position of the space optical platform in Earth-fixed coordinates.
Nevertheless Liu teaches:
wherein the observation comprises a time of observation (See Fig. 1 and Page 145, Col. 2: collected at position r at time t.), the right ascension and declination angles (See Table 2: right ascension angle, Declination angle.), and the range from the space optical platform to the RSO (See Fig.1: |rM|.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the observation comprises a time of observation, the right ascension and declination angles, and the range from the space optical platform to the RSO such as that of Liu. Pantalone and Liu are analogous to the instant application as all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because substituting the angle measurements of Pantalone with a time of observation, right ascension angle, declination angle, and the range of the RSO would have yielded the predictable result of allowing a person of ordinary skill in the art to determine the orbit of the RSO, as recognized by Liu.
Liu is silent as to the language of:
a position of the space optical platform in Earth-fixed coordinates.

a position of the space optical platform in Earth-fixed coordinates (See Table 1 and Page 6: Keplerian elements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone a position of the space optical platform in Earth-fixed coordinates such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. Tang teaches, “remains a theory. In the recent decade, scientists keep working on the theory and some of the latest and advanced results” (See Page 1, paragraph 1).One of ordinary skill would have been motivated to modify Pantalone, because determining a position in Earth-fixed coordinates would enable a person of ordinary skill in the art to determine the orbit of the RSO, as recognized by Tang.

Regarding claim 26. Pantalone teaches:
The space optical platform of claim 24, 
wherein the computing system is further configured to: 
perform differential correction and an orbit update based on the observation (See Pages 5-6: position error; and Orbital simulations.).

Regarding claim 27. Pantalone teaches:
The space optical platform of claim 20, 
update an orbit of the RSO based on the calculated range rate (See Pages 6-5: Orbital simulations. Doppler velocity information (AV).), an angle (See Pages 6-5: Angles only (AO).).

update an orbit of the RSO based on the calculated range, a right ascension angle, and a right declination angle.
Nevertheless Tang teaches:
update an orbit of the RSO based on the calculated range (See Page 4: using TDOA measurements for AOD. relevant satellites, so all the satellites can have their).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone update an orbit of the RSO based on the calculated range such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because updating the orbit of the RSO based on a calculated range was part of the ordinary capabilities of one skilled in the art, as recognized by Tang.

Regarding claim 28. Pantalone is silent as to the language of:
The space optical platform of claim 27, 
wherein the orbit comprises an orbital element set comprising an epoch time, an inclination, an eccentricity, a right ascension of an ascending node, an argument of perigee, a mean anomaly, and a mean motion.
Nevertheless Tang teaches:
wherein the orbit comprises an orbital element set comprising an epoch time, an inclination, an eccentricity, a right ascension of an ascending node, an argument of perigee, a (See Page 4 and Page 5: Satellites can have their ephemerides regularly updated. Keplerian elements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the orbit comprises an orbital element set comprising an epoch time, an inclination, an eccentricity, a right ascension of an ascending node, an argument of perigee, a mean anomaly, and a mean motion such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because defining an orbit by an orbital element set would help to define the orbit, as recognized by Tang.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.), Liu (Liu, Jin, et al. "X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum." Aerospace Science and Technology 41 (2015): 144-150.), Cauquy et al. (Marie-Astrid A Cauquy, Michael C Roggemann, Timothy J Schulz, "Approaches for processing spectral measurements of reflected sunlight for space situational awareness," Proc. SPIE 5428, Signal and Data Processing of Small Targets 2004, (25 August 2004)); and Tang et al. (Tang, Jing-shi et al. “AUTONOMOUS ORBIT DETERMINATION FOR SPACECRAFTS BASED ON THE TIME-OF- as applied to claim 20 above, and further in view of Lass-Bourez et al. (Laas-Bourez, Myrtille, et al. "A robotic telescope network for space debris identification and tracking." Advances in Space Research 47.3 (2011): 402-410.).

Regarding claim 21. Pantalone is silent as to the language of:
The space optical platform of claim 20, 
wherein the computing system is further configured to perform a measurement sub process, comprising: 
acquiring the RSO; and 
centering and focusing the RSO on a focal plane of the optical telescope and on the spectrometer.
Nevertheless Lass-Bourez teaches:
acquiring the RSO (See Figure 4 and Page 405: computes observation.); and
 centering and focusing the RSO on a focal plane of the optical telescope (See Figure 4 and Page 405: telescope slewing will start at an exact date in order to monitor LEO objects.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by acquiring the RSO; and centering and focusing the RSO on a focal plane of the optical telescope such as that of Lass-Bourez. Pantalone and Lass-Bourez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Lass-Bourez, teaches “The two telescopes are fully automated. No human intervention is necessary to perform the planning of observations, to acquire, process and archive the data.” (See Page 402, Col. 1). One of ordinary skill would have been motivated to modify Pantalone, 
Lass-Bourez is silent as to the language of:
centering and focusing the RSO on the spectrometer.
Nevertheless Cauquy teaches:
centering and focusing the RSO on the spectrometer (See Page 49, paragraph 4: The number of spectral measurements taken for a satellite varies depending on the satellite. This number depends on the position of the satellite and the opportunities to have it coincide with the mount time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by centering and focusing the RSO on the spectrometer such as that of Cauquy. Pantalone and Cauquy are analogous to the instant application as all of the references are directed to the same field of endeavor. Cauquy teaches, “In this section we discuss the use of the Spica database to identify a satellite given its spectrum.” (See Page 50, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because centering and focusing the RSO on the spectrometer would help to identify a satellite given its spectrum, as recognized by Cauquy.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol.  as applied to claim 27 above, and further in view of Montenbruck (Montenbruck, Oliver. "An epoch state filter for use with analytical orbit models of low earth satellites." Aerospace Science and Technology 4.4 (2000): 277-287.).

Regarding claim 29. Pantalone teaches:
The space optical platform of claim 27, 
wherein the orbit comprises a state vector comprising an RSO position (See Page 6: angles only (AO).), and an RSO velocity (See Page 6: Doppler velocity information (AV).).
Pantalone is silent as to the language of:
wherein the orbit comprises a state vector comprising an epoch time.
Nevertheless Montenbruck teaches:
wherein the orbit comprises a state vector comprising an epoch time (See Page 278, Col. 2: epoch time.).
(See Abstract). One of ordinary skill would have been motivated to modify Pantalone, because using epoch time to define the state vector of an RSO was part of the ordinary capabilities of on skilled in the art, as recognized by Montenburck.

Claims 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.).

Regarding claim 38. A computing system, comprising: 
memory storing computer program instructions (See Page 2, paragraph 2-3: Spatial light modulator. Electrically programmed.); and 
(See Page 2, paragraph 2-3: Spatial light modulator. Electrically programmed.), the at least one processor configured to: 
calculate a range rate of a resident space object(RSO) based on a Doppler shift in a frequency of measured spectra of light from the RSO (See Abstract and Page 1, paragraph 5: estimate of its radial velocity.), the Doppler shift determined by: 
comparing a set of absorption lines of the measured spectra of the RSO with a set of absorption lines from spectra of direct sunlight, and calculating a difference between the sets of absorption lines (See Abstract and Pages 4-5: correlates a reflected solar spectrum against multiple Fraunhofer absorption lines to estimate the radial velocity of the reflecting body. The ratio of the optical powers in each area is related to the Doppler shift observed at the telescope.).
Pantalone is silent as to the language of:
A relativistic Doppler shift.
Nevertheless Wiki Relativistic Doppler Effect teaches:
a relativistic Doppler shift (See Pages 3-4: 
    PNG
    media_image1.png
    90
    205
    media_image1.png
    Greyscale
.);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone by a relativistic Doppler shift such as that of Wiki Relativistic Doppler Effect. Wiki Relativistic Doppler Effect teaches, “The relativistic Doppler effect is different from the non-relativistic Doppler effect as the equations include the time dilation effect of special relativity (See Page 1, paragraph 2). One of ordinary skill would have been motivated to modify 

Regarding claim 40. Pantalone is silent as to the language of:
The computing system of claim 38, wherein the relativistic Doppler effect Δf is calculated by: 

    PNG
    media_image4.png
    126
    262
    media_image4.png
    Greyscale

where f0 is an observed frequency of light from the RSO, Δv is a difference in a velocity of the space optical platform and the RSO, and c is the speed of light, and the range rate is determined by Δf/f0.
Nevertheless Wiki Relativistic Doppler Effect teaches:
wherein the relativistic Doppler effect Δf is calculated by:
 
    PNG
    media_image2.png
    126
    262
    media_image2.png
    Greyscale

where f0 is an observed frequency of light from the RSO, Δv is a difference in a velocity of the space optical platform and the RSO, and c is the speed of light, and the range rate is determined by Δf/f0 (See Pages 3-4: 
    PNG
    media_image1.png
    90
    205
    media_image1.png
    Greyscale
.).

    PNG
    media_image2.png
    126
    262
    media_image2.png
    Greyscale

 such as that of Wiki Relativistic Doppler Effect. Wiki Relativistic Doppler Effect teaches, “The relativistic Doppler effect is different from the non-relativistic Doppler effect as the equations include the time dilation effect of special relativity (See Page 1, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because using a relativistic Doppler shift would help to take into account the effects of time dilation, as recognized by Wiki Relativistic Doppler Effect.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.) as applied to claim 38 above, and further in view of Cauquy et al. (Marie-Astrid A Cauquy, Michael C Roggemann, Timothy J Schulz, "Approaches for processing spectral measurements of reflected sunlight for space situational awareness," Proc. SPIE 5428, Signal and Data Processing of Small Targets 2004, (25 August 2004)) and Lass-Bourez et al. (Laas-Bourez, Myrtille, et al. "A robotic telescope .

Regarding claim 39. Pantalone is silent as to the language of:
The computing system of claim 38, 
wherein the determining of the range rate further comprises: 
averaging a reflected spectrum across a plurality of collected image frames and comparing the absorption lines of the spectra of the RSO with material absorption values in the database, wherein the image frames are two-dimensional projections of all light signals within a sensor field-of-view integrated over a period of time of less than one second.
Nevertheless Cauquy teaches:
averaging a reflected spectrum across a plurality of collected image frames (See Figure 1 and Page 49: The number of measurements for this satellite is 15.)(Examiner note: Cauquy averages the 15 measurements to make Figure 1.) and comparing the absorption lines of the spectra of the RSO with material absorption values in the database (See Figure 2; Figure 3; Table 2; Pages 49 – 50; and Pages 55 - 56: The database contains about 300 common spacecraft material reflectance spectra. EM method extracts information about the composition of satellite surface.), wherein the image frames are two-dimensional projections of all light signals within a sensor field-of-view integrated over a period of time (See Figure 1 and Page 49: The spectrometer CCD is 330x1100x25micron array equipped with an on-chip summing capability. The number of measurements for this satellite is 15.) (Examiner note: Figure 1 of Cauquy is a two-dimensional projection.).
(See Page 48, paragraph 2). One of ordinary skill would have been motivated to modify Pantalone, because comparing the spectra of the RSO to known material spectra in the database would help to determine the composition of the space object, as recognized by Cauquy. Further, One of ordinary skill would have been motivated to modify Pantalone, because integrating light signals over a period of time to create a two-dimensional image was well known at the time of filing and would have yield the predictable result of providing a spectral image of an object.
Cauquy is silent as to the language of:
a period of time of less than one second.
Nevertheless Lass-Bourez teaches:
wherein the period of time is seconds (See Page 407: The image data used in Table 2 was acquired without sidereal tracking for 10 s observation duration.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the period of time is seconds such as that of Lass-Bourez. Pantalone (See Page 405, Col. 1). One of ordinary skill would have been motivated to modify Pantalone, because more quickly acquiring data would help to compensate for the increasing number of space debris, as recognized by Lass-Bourez.
Lass-Bourez discloses the claimed invention except for wherein the period of time is less than one second. It would have been obvious to one having ordinary skill in the art at the time the invention was made to decrease the observation duration to less than one second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Lass-Bourez teaches “Artificial space debris are fragments from man-made objects, typically larger than 10 microns and orbiting the Earth. There are more than 13,000 objects larger than 10 cm (regularly tracked by sensors), 200,000 objects between 1 and 10 cm, and 35,000,000 objects between 0.1 and 1 cm. Particles smaller than 0.1 cm dominate the debris population. Because the space debris population is growing, the need for accurate, continuous monitoring and real-time measurement is imperative” (See Page 405, Col. 1). One .

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.) as applied to claim 38 above, and further in view of Tang et al. (Tang, Jing-shi et al. “AUTONOMOUS ORBIT DETERMINATION FOR SPACECRAFTS BASED ON THE TIME-OF-ARRIVAL OF SOLAR RADIATION.” (2015).).

Regarding claim 41. The computing system of claim 38, wherein the at least one processor is further configured to: 
calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations.
Nevertheless Tang teaches:
calculate a range of the RSO (See Fig. 2 and Abstract: autonomous orbit determination (AOD).) by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor (See Figures 1-3 and Pages 4-5: The computations include i) converting Client-based TOA to the Server frame, ii) correlating the profiles from the Client and the Server to obtain the TDOA series, and iii) using TDOA measurements for AOD.) (Examiner note: by determining the orbit of a satellite based on the TDOA, Tang inherently determines the distance between the two satellites.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. Tang teaches, “The solar radiation received by the Earth satellites can be much stronger than that of the strongest x-ray pulsars and is therefore easier to be detected and utilized” (See Abstract). One of ordinary skill would have been motivated to modify Pantalone, because using solar illumination intensity fluctuations to determine the time difference of arrival would be easier than x-ray pulsars, as the solar illumination is stronger, as recognized by Tang.

Claims 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone et al. (Pantalone, Brett A., and Michael W. Kudenov. "Fraunhofer line optical correlator for improvement of initial orbit determination." Polarization Science and Remote Sensing VIII. Vol. 10407. International Society for Optics and Photonics, 2017.) in view of Wiki Relativistic Doppler Effect (Wikipedia contributors. "Relativistic Doppler effect." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 17 Oct. 2017. Web. 31 Aug. 2021.); and Tang et al. (Tang,  as applied to claim 41 above, and further in view of Liu (Liu, Jin, et al. "X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum." Aerospace Science and Technology 41 (2015): 144-150.).

Regarding claim 43. Pantalone teaches:
The computing system of claim 41, 
wherein the at least one processor is further configured to: 
output an observation comprising the angles of the RSO relative to the space optical platform (See Page 1, paragraph 5: angle measuremnts.), and  the range rate of the RSO relative to the space optical platform (See Page 3: The Doppler velocity VDop is the relative radial velocity between the two objects.).
Pantalone is silent as to the language of:
calculate a relative location of the RSO by multiplying the TDOA by the speed of light to obtain a range and combining the obtained range with right ascension and declination angular measurements of the RSO; and 
output an observation comprising a time of observation, the right ascension and declination angles, the range from the space optical platform to the RSO, and a position of the space optical platform in Earth-fixed coordinates.
Nevertheless Liu teaches:
(See Fig. 1 and Page 145, Col. 2: In the time interval (t0∼t1), the flying distance of the solar photon can be expressed as:  
    PNG
    media_image3.png
    19
    109
    media_image3.png
    Greyscale
.) and combining the obtained range with right ascension and declination angular measurements of the RSO (See Fig. 1; Table 2: Right ascension. Declination angle.); and
Output an observation comprising a time of observation (See Fig. 1 and Page 145, Col. 2: collected at position r at time t.), the right ascension and declination angles (See Table 2: right ascension angle, Declination angle.), and the range from the space optical platform to the RSO (See Fig.1: |rM|.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone to calculate a relative location of the RSO by multiplying the TDOA by the speed of light to obtain a range and combining the obtained range with right ascension and declination angular measurements of the RSO; and output an observation comprises a time of observation, the right ascension and declination angles, and the range from the space optical platform to the RSO such as that of Liu. Pantalone and Liu are analogous to the instant application as all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because multiplying the TDOA by the speed of light to obtain range was part of the ordinary capabilities of one skilled in the art, as recognized by Liu. Further, One of ordinary skill would have been motivated to modify Pantalone, because substituting the angle measurements of Pantalone with a time of observation, right ascension angle, declination angle, and the range of the RSO would have 
Liu is silent as to the language of:
a position of the space optical platform in Earth-fixed coordinates.
Nevertheless Tang teaches:
a position of the space optical platform in Earth-fixed coordinates (See Table 1 and Page 6: Keplerian elements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone a position of the space optical platform in Earth-fixed coordinates such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. Tang teaches, “remains a theory. In the recent decade, scientists keep working on the theory and some of the latest and advanced results” (See Page 1, paragraph 1).One of ordinary skill would have been motivated to modify Pantalone, because determining a position in Earth-fixed coordinates would enable a person of ordinary skill in the art to determine the orbit of the RSO, as recognized by Tang.

Regarding claim 44. Pantalone teaches:
The computing system of claim 43, 
wherein the at least one processor is further configured to: 
perform differential correction and an orbit update based on the observation (See Pages 5-6: position error; and Orbital simulations.).

Regarding claim 45. Pantalone teaches:
The computing system of claim 41, 
wherein the at least one processor is further configured to: 
update an orbit of the RSO based on the calculated range rate (See Pages 6-5: Orbital simulations. Doppler velocity information (AV).), an angle (See Pages 6-5: Angles only (AO).).
Pantalone is silent as to the language of:
update an orbit of the RSO based on the calculated range, a right ascension angle, and a right declination angle.
Nevertheless Tang teaches:
update an orbit of the RSO based on the calculated range (See Page 4: using TDOA measurements for AOD. relevant satellites, so all the satellites can have their).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone update an orbit of the RSO based on the calculated range such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because updating the orbit of the RSO based on a calculated range was part of the ordinary capabilities of one skilled in the art, as recognized by Tang.

Regarding claim 46. Pantalone is silent as to the language of:
The computing system of claim 45, wherein the orbit comprises: 

Nevertheless Tang teaches:
wherein the orbit comprises an orbital element set comprising an epoch time, an inclination, an eccentricity, a right ascension of an ascending node, an argument of perigee, a mean anomaly, and a mean motion (See Page 4 and Page 5: Satellites can have their ephemerides regularly updated. Keplerian elements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pantalone wherein the orbit comprises an orbital element set comprising an epoch time, an inclination, an eccentricity, a right ascension of an ascending node, an argument of perigee, a mean anomaly, and a mean motion such as that of Tang. Pantalone and Tang are analogous to the instant application because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Pantalone, because defining an orbit by an orbital element set would help to define the orbit, as recognized by Tang.

Allowable Subject Matter
Claims 13, 23, 34, and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 would be allowable for disclosing: the shifted signal comprises amplitude fluctuations in sunlight reflected by the RSO.
Tang (Tang, Jing-shi et al. “AUTONOMOUS ORBIT DETERMINATION FOR SPACECRAFTS BASED ON THE TIME-OF-ARRIVAL OF SOLAR RADIATION.” (2015).) teaches a method for determining the time difference of arrival of solar light between two satellites, wherein both satellites make measurements of solar illumination intensity. However, Tang fails to disclose determining a shifted signal based on sunlight reflected by the RSO.
Claim 23 would be allowable for disclosing: the shifted signal comprises amplitude fluctuations in sunlight reflected by the RSO.
Tang (Tang, Jing-shi et al. “AUTONOMOUS ORBIT DETERMINATION FOR SPACECRAFTS BASED ON THE TIME-OF-ARRIVAL OF SOLAR RADIATION.” (2015).) teaches a method for determining the time difference of arrival of solar light between two satellites, wherein both satellites make measurements of solar illumination intensity. However, Tang fails to disclose determining a shifted signal based on sunlight reflected by the RSO.
Claim 34 would be allowable for disclosing: the shifted signal comprises amplitude fluctuations in sunlight reflected by the RSO.
Tang (Tang, Jing-shi et al. “AUTONOMOUS ORBIT DETERMINATION FOR SPACECRAFTS BASED ON THE TIME-OF-ARRIVAL OF SOLAR RADIATION.” (2015).) teaches a method for determining the time difference of arrival of solar light between two satellites, wherein both satellites make measurements of solar illumination intensity. 
Dependent claims 35 and 36 would be allowable for depending from claim 34.
Claim 42 would be allowable for disclosing: the shifted signal comprises amplitude fluctuations in sunlight reflected by the RSO.
Tang (Tang, Jing-shi et al. “AUTONOMOUS ORBIT DETERMINATION FOR SPACECRAFTS BASED ON THE TIME-OF-ARRIVAL OF SOLAR RADIATION.” (2015).) teaches a method for determining the time difference of arrival of solar light between two satellites, wherein both satellites make measurements of solar illumination intensity. However, Tang fails to disclose determining a shifted signal based on sunlight reflected by the RSO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/Examiner, Art Unit 2863   

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863